Title: Ruth Hooper Dalton Deblois to Abigail Adams, 2 July 1799
From: Deblois, Ruth Hooper Dalton
To: Adams, Abigail


          
            Washington July 2nd 1799
            My much Respected Madam
          
          I am commissioned by my truly distress’d Mother to say for her, that she cannot acquire resolution sufficient to adress you, but so greatful does she feel for your comforting and consoling letter, that she is hurt it has not met that attention it merited long before this she flatter’d herself week after week she should be able to write you. I am griev’d to add, she too much gives up to her sorrow! and alas! refuses to receive the comfort we are all anxious to administer—to a feeling mind like yours my worthy Madam it is needless to say how heavy our affliction is. you knew our dear departed relative, you honor’d her with your esteem, and I doubt not shed a tear to her Memory, as has our much lov’d Louisa. a Channel so often bedew’d with its own sorrow, can never be callous to the feelings of others, and most soothing to our wounded hearts, is the sympathy we have receiv’d from our Friends—
          Many have been the uneasy Moments this family have experienc’d on your infirm health, but the last accounts we had was more pleasing as we heard you were much better, we one and all sincerely pray you may enjoy many years of permanent health, and remain a blessing to all that have the honor of being acquainted with you: My Parents request their best regards may be presented to the President, and accepted by yourself— Mr Deblois with my Sister Kitty unites with me in offering our sincere respects—and love to Louisa—
          And be assur’d my worthy and respected Madam I remain with every proper sentiment Your most humble Servant—
          
            R H Deblois
          
        